DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 25 January 2022, Claim(s) 1, 23, 28, 29, 41 and 45-47 are amended; Claim(s) 136-140 are added and Claim(s) 2, 4-22, 25-27, 30-40, 42-44 and 49-135 are cancelled.  The currently pending claims are Claims 1, 3, 23-24, 28-29, 41, 45-48 and 136-140.  
Based on applicants’ remarks and amendments (e.g. the specific aligned nanofibers and the open/unobstructed inner volume limitations), the 112, 102 and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments. With respect to the provisional ODP rejection, it is noted that there was a typographical error in the listing of the application number – the correct co-pending application is 16/647154. Nevertheless, the examiner notes that the ODP rejection is mooted by the instant amendment.
Citation Notation
The following citations are made for the convenience of the reader:

	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Examiner’s Remarks
The examiner notes that claims 23, 24, 41 and 48 cites limitations with different phrasing such as “plurality of non-wood cells” vs. “the non-wood cells”.  Though not required, it is suggested to keep a consistent phrasing throughout.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41, 45, 46 and 137 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the lumina" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 46 is dependent on claim 45 thus inherits the same deficiency.
Claim 46 recites the limitation "the ions transported" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 137 recites the limitation "the cellulose nanofibers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially aligned” in claim 137 is a relative term which renders the claim indefinite. The term “substantially aligned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the metes and bounds of the claimed limitation (what is the threshold for the nanofibers to be substantially aligned?).
Claims 41 and 139 recite limitations directed to a “first external surface” of the flexible surface and the associated coating; however, the parent claim 1 recites “a coating on one or .
Allowable Subject Matter
Claims 1, 3, 23, 24, 28-29, 47, 48, 136 and 138-140 are allowed. See pg 7-11 of applicant’s remarks of 01/25/2022 for a detailed analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sain discloses a natural wood structure resulting from a chemical treatment to partially remove lignin. However, Sain also discloses a mechanical treatment which would deteriorate the cellulose.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764